                                                                              FILED
                   IN THE UNITED STATES DISTRICT COURT                         DEC 12 2019
                       FOR THE DISTRICT OF MONTANA                          Cle~. U.S District Court
                                                                              D1stnct_Of Montana
                              BUTTE DIVISION                                       Missoula


    UNITED STATES OF AMERICA,                         CR 19-13-BU-DLC

                        Plaintiff,

         vs.                                                   ORDER

    FABJAN ALAMETI,

                        Defendant.


       The Court is considering the following special condition of supervised

release, which was not contained in the Presentence Investigation Report:

       The defendant shall cooperate with the United States Probation Office's
       Computer and Internet Management ("CIMP") program. Cooperation
       shall include, but not be limited to, identifying computer systems,
       Internet capable devices, and/or similar electronic devices the
       defendant has access to, and allowing the installation of monitoring
       software/hardware on said devices, at the defendant's expense. The
       defendant shall inform all parties that access a monitored computer, or
       similar electronic device, that the device is subject to search and
       monitoring. The defendant may be limited to possessing only one
       personal Internet capable device, to facilitate the United States
       Probation Office's ability to effectively monitor his/her Internet related
       activities. The defendant shall also permit random examinations of said
       computer systems, Internet capable devices, and similar electronic
       devices, and related computer peripherals, such as CD's, under his
       control. 1



1
 This is the special condition language adopted by the Southern District of New York's
Cybercrime Policy and Procedure Manual. The Court is aware of the likelihood that Defendant
Alameti will return to the Bronx, New York after he serves his term(s) of incarceration.
                                             1
      The Court provides the parties notice of its consideration prior to sentencing

in the event that it raises objections. Accordingly, IT IS ORDERED that the

parties raise any objections to this additional special condition at the sentencing

hearing in this matter, scheduled for December 13, 2019.

      DATED this ll..~ day ofDecember, 2019.




                                        Dana L. Christensen, Chief Judge
                                        United States District Court




                                          2
